This pro*774ceeding pursuant to article 78 of the Civil Practice Act, to review a determination of respondent, has been transferred to this court (Civ. Prac. Act, § 1296). The determination (1) found petitioner guilty of charges that he had committed an assault and had been absent from his assigned post of duty without authority and (2) dismissed him from his position of institutional patrolman. Determination unanimously confirmed, without costs. No opinion.
Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.